             Case 1:21-cv-03030-FVS                  ECF No. 10          filed 04/30/21     PageID.35 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for the_                               EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                         PAMELA M.,                                                                           Apr 30, 2021
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:21-CV-03030-FVS
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand, ECF No. 8, is GRANTED. The matter is remanded to the Commissioner for
’
              additional proceedings pursuant to sentence four 42 U.S.C. 405(g). Judgment is entered in favor of the Plaintiff.




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Fred Van Sickle                                               on a
      Stipulated Motion for Remand, ECF No. 8.


Date: 4/30/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
